DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al US Patent Application Publication 2012/0212303.
Regarding  claim 1, Ding et al  discloses a  Wilkinson power  divide, comprising: a first substrate 10' having  a first  Wilkinson  power divider 5’ comprising  a first plurality of electrically conductive traces comprising a first portion hierarchical networks; a second substrate 10''  having a second Wilkinson power divider 5’’ comprising a second plurality of electrically conductive traces comprising a second portion of the plurality of hierarchical networks, wherein  the signal line input  105 of the first  Wilkinson power divider  (the  signal line input  is part of the first plurality of electrically conductive traces )  is orientated in a first direction and  the  first and second legs of the second  Wilkinson power divider ( the  first and second legs are part of the second plurality of electrically conductive traces)  is orientated in a second direction different from the first direction; and a plurality of vias  (figure 2) electrically connecting the first plurality of electrically conductive traces of the first layer to the respective second plurality of electrically conductive traces of the second layer to define the plurality of hierarchical networks.(paragraphs 0019-0025)
With regards to claim  2, the plurality of hierarchical networks tree networks. 
With regards to claim 8, the plurality of vias and certain portions of the first and second plurality of electrically conductive traces comprise a plurality of power splitters/combiners. (figure 2)
Regarding  claim 13, Ding et al  discloses a  Wilkinson power  divide, comprising: a single  line input 105 (i.e. a first electrically conductive trace ) having a first orientation included in a first layer ; a resistor 125 (i.e. a second electrically conductive trace having a second orientation, different from the first orientation, included in a second layer; and a power splitter/combiner included in the first and second layers, wherein a first portion of the power splitter/combiner included in the first layer electrically connects to the signal line input , a second portion of the power splitter/combiner included in the second layer electrically connects to resistor , and a third portion of the power splitter/combiner comprises legs 110a  110 b ( i.e.  a via ) that extends between the first and second layers. (figure 3) 
With regards to claim 14,  the signal line put and the  resistor comprise conductors associated with a hierarchical network. 
With regards to claim 16, the legs comprise a first leg 110a  and wherein the third portion of the power splitter/combiner further comprises a second leg 110b that extends between the first and second layers.
Allowable Subject Matter
Claims 22-28 are allowed.
Claims 3-7, 9-12 ,15  and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   With regards to claim 3, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the plurality of hierarchical networks comprises at least three hierarchical networks.
With regards to claim 4, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the  respective traces of the first plurality of electrically conductive traces are parallel and offset from one another, and wherein  respective traces of the second plurality of electrically conductive traces are parallel and offset from one another.
With regards to claim 5, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the hierarchical networks of the plurality of hierarchical networks are electrically isolated from one another. 
 With regards to claim 6, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the plurality of vias comprises a first plurality of vias, and wherein the second plurality of traces electrically couples to a plurality of electrical components included in a layer different from the first and second layers via a second plurality of vias.  
With regards to claim 7, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a plurality of isolation vias adjacent at least some of the first plurality of traces and the second plurality of traces.
With regards to claims 9-11, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on  the plurality of hierarchical networks comprises a first plurality of hierarchical networks and the plurality of vias comprises a first plurality of vias, and further comprising: a third layer having a third plurality of electrically conductive traces comprising a first portion of a second plurality of hierarchical networks; a fourth layer having a fourth plurality of electrically conductive traces comprising a second portion of the second plurality of hierarchical networks, wherein the third plurality of electrically conductive traces is orientated in the first direction and the fourth plurality of electrically conductive traces is orientated in the second direction; and a second plurality of vias electrically connecting the third plurality of electrically conductive traces of the third layer to the respective fourth plurality of electrically conductive traces of the fourth layer to define the second plurality of hierarchical networks.
With regards to claim 12, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a plurality of antenna elements included in a third layer disposed above the first and second layers and arranged in a configuration independent of a configuration of the plurality of hierarchical networks, wherein the plurality of hierarchical networks is configured to transmit or receive multiple, isolated radio frequency (RF) signals to or from the plurality of antenna elements.
With regards to claim 15, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis an isolation resistor included in the second layer configured to electrically isolate a first portion of the second electrically conductive trace from a second portion of the second electrically conductive trace, wherein the second portion of the power splitter/combiner included in the second layer comprises first and second branches, and wherein the first and second portions of the second electrically conductive trace electrically couple with respective first and second branches.
With regards to claims 17-20, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a third electrically conductive trace included in the first layer, and having the first orientation and immediately adjacent to the first electrically conductive trace;  a fourth electrically conductive trace included in the second layer, and having the second orientation and immediately adjacent to the second electrically conductive trace; and a second power splitter/combiner included in the first and second layers, wherein the second power splitter/combiner is associated with routing signals between the third and fourth electrically conductive traces.
With regards to claims 22-28, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the first and third electrically conductive traces are offset from each other in the first layer and the second and fourth electrically conductive traces are offset from each other in the second layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey et al US Patent Application Publication 2021/0243406 discloses a  MOCA Splitter device.  Zhu  US Patent Application Publication 2019/0326664 discloses a  compact combiner  for phase array  antenna beamformers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 1, 2022
/K.E.G/Examiner, Art Unit 2843       

/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843